BRADY, Justice:
The appellant in this cause took a non-suit as to Mr. and Mrs. Lamar Nance. The appellant took a non-suit as to Police Detective John M. Tidwell insofar as a charge of assault and battery was concerned. This was reflected in the opinion of the learned circuit judge.
The court upon motion for a directed verdict by the Chief of Police, Richard Popernick, and Officer Tidwell sustained the same for the reason that these officers had probable cause to arrest and detain the appellant under the facts as set forth in this case. The issues in this case are controlled by Mississippi Code 1942 Annotated section 2470 (1956) and the following cases: Dunning v. State, 251 Miss. 766, 171 So.2d 315, cert. denied, 386 U.S. 993, 87 S.Ct. 1310, 18 L.Ed.2d 339 (1965); State for Use of Powell v. Moore, 252 Miss. 471, 174 So.2d 352 (1965), and Johns-Manville Products Corp. v. McClure, 209 Miss. 240, 46 So.2d 538 (1950).
For the foregoing reasons the judgment of the circuit court is affirmed.
Affirmed.
GILLESPIE, P. J., and JONES, INZER and ROBERTSON, JJ., concur.